 



32

Exhibit 10.4
Letter Agreement regarding Insurance Coverage for James Tilley
This document will serve as an agreement between James Tilley and Evans National
Bank.
Pursuant to the First Amendment to the Evans National Bank Executive Life
Insurance Plan dated April 26, 2007, James Tilley, former president and chief
executive officer of Evans National Bank, participation in the Bank’s Executive
Life Insurance Plan, as amended, terminated upon his retirement on April 27,
2007.
Based on these changes in benefits, Evans National Bank has agreed to provide
the following benefits to James Tilley:

  •   Payment of annual premiums in the amount of $5,603.37 for the $200,000
life insurance policy written by Massachusetts Mutual covering the life of James
Tilley to the earlier of the age of 100 or his death.     •   Payment of annual
premiums in the amount of $3,978.80 for a long term care policy written by
Massachusetts Mutual covering James Tilley to the earlier of qualification for
waiver of premium or his death.

             
Accepted by:
  /s/James Tilley   07/03/2007    
 
 
 
James Tilley  
 
Date    
 
           
 
           
 
  /s/David J. Nasca   07/03/2007    
 
 
 
David J. Nasca, President and CEO  
 
Date    